                        Case 21-10143-PDR         Doc 79    Filed 04/19/21     Page 1 of 2




         ORDERED in the Southern District of Florida on April 19, 2021.



                                                             Peter D. Russin, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________


                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION
                                          www.flsb.uscourts.gov

         IN RE:                                                     Case No. 21-10143-PDR

         GRATITUDE TRAINING, LLC                                    Chapter 11

                  Debtor-in-Possession,
                                              /

                                   ORDER GRANTING
               DEBTOR’S VERIFIED MOTION TO DISMISS CHAPTER 11 CASE (DE 73)

                  THIS MATTER came before the Court on Thursday, April 8, 2021, at 10:00 a.m. upon

         Gratitude Training, LLC’s Verified Motion to Dismiss Chapter 11 Case (DE 73) (the “Motion”).

         The Court, having reviewed the Motion and for the reasons stated on record, finds that good cause

         exists to grant the Motion.

                  IT IS THEREFORE ORDERED:

                  1.     The Motion is GRANTED.

                  2.     All pending motions are DENIED AS MOOT.




                                                   Page 1 of 2
                Case 21-10143-PDR        Doc 79      Filed 04/19/21    Page 2 of 2




       3.       The Debtor shall pay the United States Trustee the appropriate sum required

pursuant to 28 U.S.C. § 1930(a)(6) within fourteen (14) days of the entry of this Order and

simultaneously provide to the United States Trustee and file with the Bankruptcy Court all monthly

operating reports.

       4.       Debtor shall pay the Bankruptcy Clerk of the Court any outstanding fees, costs and

charges in connection with this case within fourteen (14) days of the entry of this Order.

                                               ###

Submitted by:

Chad T. Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

(Chad Van Horn, Esq. is directed to provide a copy of this signed Order to all parties of record
and to file a Certificate of Service conforming with Local Rule 2002-1(F).




                                           Page 2 of 2
